103 F.3d 138
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Roscoe FARRISH Jr.,Plaintiff-Appellant,v.MULTIQUIP INC., Defendant-Appellee.
No. 96-55574.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 18, 1996.*Decided Nov. 20, 1996.

Before:  PREGERSON, REINHARDT, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Roscoe Farrish Jr. appeals pro se the district court's dismissal of his action against Multiquip Inc. alleging discrimination on the basis of age and race.  We have jurisdiction under 28 U.S.C. § 1291, and we vacate and remand.


3
Farrish contends that the district court abused its discretion by rejecting his request for appointment of counsel.  This contention has merit.


4
Here, we are unable to determine from this record whether the district court ruled on Farrish's request for appointment of counsel.  It is well-established that the district court must first rule upon such a request before granting a motion to dismiss.  See, e.g., Miles v. Department of the Army, 881 F.2d 777, 784 (9th Cir.1989).  Furthermore, even if the district court ruled on Farrish's request, we cannot determine on this record whether the district court exercised a reasoned and well-informed discretion.  See Bradshaw v. Zoological Soc'y of San Diego, 662 F.2d 1301, 1319 (9th Cir.1981).  Accordingly, we vacate the district court's judgment, and remand for further proceedings.  On remand, the district court should consider the three factors set forth in Bradshaw in determining whether to appoint counsel.  See id.


5
VACATED AND REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3